Name: Council Regulation (EC) No 3020/94 of 6 December 1994 on the conclusion of the protocol defining, for the period from 3 May 1994 to 2 May 1996, the fishing possibilities and financial compensation provided for in the Agreement between the European Economic Community and the Government of the people's Republic of Angola on fishing off Angola
 Type: Regulation
 Subject Matter: Africa;  fisheries;  European construction;  international affairs
 Date Published: nan

 16 . 12 . 94 Official Journal of the European Communities No L 324/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 3020/94 of 6 December 1994 on the conclusion of the Protocol defining, for the period from 3 May 1994 to 2 May 1996, the fishing possibilities and financial compensation provided for in the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 , in conjunction with Article 228 (2) and (3), first subparagraph thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament (2), Whereas the two parties have held negotiations pursuant to the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola (3), to determine the amendments or additions to be made to the Agreement on the expiry of the application period of the third Protocol annexed thereto ; Whereas, as a result of those negotiations, a new Protocol defining, for the period from 3 May 1994 to 2 May 1996, the fishing possibilities and financial compensation provided for in the said Agreement was initialled on 24 March 1994 ; Whereas it is in the Community's interest to approve the Protocol, HAS ADOPTED THIS REGULATION: Article 1 The Protocol defining, for the period from 3 May 1994 to 2 May 1996, the fishing possibilities and financial compensation provided for in the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 December 1994 . For the Council The President N. BLÃ M O OJ No C 184, 6 . 7 . 1994, p. 4 . (l) OJ No C 323, 21 . 11 . 1994 . C) OJ No L 341 , 3 . 12. 1987, p . 2 .